Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because there is text in Figs. 12-121 and Fig. 25 is a photograph that could be presented as a drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,375,805. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and application teach a stage for elevating a platform of the stage over a surface on which the stage is placed, the stage comprising: first and second panels movable relative to one another into an open configuration and a closed configuration, each panel having a recess; and first and second legs movable relative to the panels into a support configuration and a stowed configuration; wherein in the open configuration the panels define the platform and in the closed configuration the recesses define an enclosure; in the support configuration, the legs extend from the recesses to the surface when the stage is on the surface; in the stowed configuration, the legs fit within the recesses except for minority portions of each that remain outside the recesses; and when the panels are in the closed configuration and the legs are in the stowed configuration, the legs fit fully within the enclosure but neither leg fits fully within either recess.  Wherein each minority portion includes at least a portion of a support; and when the panels are in the open configuration and the legs are in the stowed configuration, the supports elevate the platform over the surface when the stage is on the surface.  Wherein each leg includes a proximal end and a base thereat having a point of rotation of the leg; the first leg support is attached to the first leg base; and the second leg support is attached to the second leg base.  Wherein each leg includes a distal end and a foot thereat; the first leg support is spaced from the first leg foot; the second leg support is spaced from the second leg foot; and when the legs are in the stowed configuration, the first leg foot fits fully within the first panel recess and the second leg foot fits fully within the second panel recess.  Wherein each panel includes an edge; and the panels are rotationally connected to one another at the edges such that the panels can be unfolded away from one another into the open configuration and folded toward one another into the closed configuration.  Wherein each panel includes a top surface and a bottom side; each top surface provides a respective portion of the platform when the panels are in the open configuration; and each bottom side has a respective one of the edges and a respective one of the recesses.  Wherein each panel defines a respective half of the platform when the panels are in the open configuration; and each recess defines a respective half of the enclosure when the panels are in the closed configuration.  Wherein the first leg supports an area of the first panel platform half, the second leg supports an area of the second panel platform half, the areas are substantially similar in size; when the panels are in the open configuration, with respect to a middle of the platform, the areas are symmetrically opposite one another on the panels and the legs are positioned asymmetrically opposite one another in the recesses; and when the panels are in the closed configuration, with respect to a middle of the enclosure, the areas are symmetrically opposite one another on the panels and the legs are positioned asymmetrically opposite one another in the recesses.  Wherein the stage includes a third leg movable relative to the panels into a third leg support configuration and a third leg stowed configuration; when the panels are in the open configuration and the third leg is in the third leg support configuration, the third leg supports both panels; and in the third leg stowed configuration, the third leg fits fully within one of the recesses.  
Also taught is a stage, comprising: a panel; and at least one leg connected to the panel; wherein the stage is configurable into an operational configuration and a portable configuration; in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance.  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration.  Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  Wherein the platform is substantially square with a surface area of at least 16 square feet; the panel includes first and second halves that are foldably connected to one another at a midline of the panel such that they are foldable toward one another and unfoldable away from one another; in the platform configuration, the halves are fully unfolded; in the closed configuration the halves are fully folded; the at least one leg includes five legs; when the stage is in the operational configuration, one of the legs supports a middle area of the platform and each of the remaining legs supports a respective corner area of the platform; and when the stage is in the portable configuration, the legs are fully enclosed by the halves.  Wherein the midline has first and second ends; the stage includes a shoulder strap extending from the first end of the midline to the second end of the midline; and when the stage is in the portable configuration, the stage is carryable by the one of the persons by use of the shoulder strap.  Wherein the stage weighs less than 20 pounds; and in the operational configuration, the stage supports a weight load on the platform of at least 50 pounds per square foot.  
Further taught is a stage group for providing a performance area elevated above a surface on which the group is placed, the group comprising: a first stage having a platform defining a plane, the first stage platform having an edge defining an intersection of the first stage plane and a boundary perpendicular to the first stage plane, the first stage having a leg extending from the first stage platform such that a distal portion of the first stage leg crosses the first stage boundary; and a second stage having a platform defining a plane, the second stage platform having an edge defining an intersection of the second stage plane and a boundary perpendicular to the second stage plane, the second stage having a leg extending from the second stage platform such that a distal portion of the second stage leg crosses the second stage boundary; wherein when the edges are aligned, the first stage leg crosses the second stage boundary without interfering with the second stage leg, the second stage leg crosses the first stage boundary without interfering with the first stage leg, and the two platforms define the performance area.  Wherein the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the platforms; with respect to the line, the areas are symmetrically opposite one another on the platforms and the legs are positioned asymmetrically opposite one another under the platforms; and the asymmetrical positioning of the legs causes the non-interference of the legs.  Further comprising: a third stage having a platform defining a plane, the third stage platform having a first edge defining an intersection of the third stage plane and a first boundary perpendicular to the third stage plane, the third stage platform having a second edge defining an intersection of the third stage plane and a second boundary perpendicular to the third stage plane and to the first third stage boundary, the third stage having a leg extending from the third stage platform such that a distal portion of the third stage leg crosses the first third stage boundary; a fourth stage having a platform defining a plane, the fourth stage platform having a first edge defining an intersection of the fourth stage plane and a first boundary perpendicular to the fourth stage plane, the fourth stage platform having a second edge defining an intersection of the fourth of the fourth stage plane and a second boundary perpendicular to the fourth stage plane and to the first fourth stage boundary, the fourth stage having a leg extending from the fourth stage platform such that a distal portion of the fourth stage leg crosses the first fourth stage boundary; wherein the first stage platform edge is a first edge of the first stage platform, and the first stage boundary is a first boundary perpendicular to the first stage plane, and the first stage platform further has a second edge defining an intersection of the first stage plane and a second boundary perpendicular to the first stage plane and to the first first stage boundary; the second stage platform edge is a first edge of the second stage platform, and the second stage boundary is a first boundary perpendicular to the second stage plane, and the second stage platform further has a second edge defining an intersection of the second stage plane and a second boundary perpendicular to the second stage plane and to the first second stage boundary; when the first stage platform first edge is aligned with the second stage platform first edge, and the second stage platform second edge is aligned with the third stage platform second edge, and the third stage platform first edge is aligned with the fourth stage platform first edge, and the fourth stage platform second edge is aligned with the first stage platform second edge, none of the legs interfere with any of the other legs.  Wherein the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the third stage leg supports an area of the third stage platform; the fourth stage leg supports an area of the fourth stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the first and second platforms, a line between the second and third platforms, a line between the third and fourth platforms, and a line between the fourth and first platforms; with respect to each line, the areas of the platforms on either side of the respective line are symmetrically opposite one another on the platforms on either side of the respective line and the legs of the stages on either side of the respective line are positioned asymmetrically opposite one another under the platforms on either side of the respective line; and the asymmetrical positioning of the legs causes the non-interference of the legs.
Since claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-20 of the patent is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsilius (2,707,664). Marsilius teaches a stage (Fig. 1) for elevating a platform of the stage over a surface on which the stage is placed, the stage comprising: first and second panels (12,14) movable relative to one another into an open configuration and a closed configuration, each panel having a recess (within flange 17,16); and first and second legs (20,30) movable relative to the panels into a support configuration and a stowed configuration; wherein in the open configuration the panels define the platform (Fig. 1) and in the closed configuration the recesses define an enclosure (Fig. 2); in the support configuration, the legs extend from the recesses to the surface when the stage is on the surface; in the stowed configuration, the legs fit within the recesses except for minority portions (lower portions of 30; see Fig. 5) of each that remain outside the recesses; and when the panels are in the closed configuration and the legs are in the stowed configuration, the legs fit fully within the enclosure but neither leg fits fully within either recess.  Wherein each minority portion includes at least a portion of a support (30); and when the panels are in the open configuration and the legs are in the stowed configuration, the supports elevate the platform over the surface when the stage is on the surface (inherently). Wherein each leg includes a proximal end (upper end) and a base (28) thereat having a point of rotation of the leg; the first leg support is attached to the first leg base; and the second leg support  (30) is attached to the second leg base (28).  Wherein each leg includes a distal end and a foot (22) thereat; the first leg support is spaced from the first leg foot; the second leg support is spaced from the second leg foot; and  when the legs are in the stowed configuration, the first leg foot fits fully within the first panel recess and the second leg foot fits fully within the second panel recess.  Wherein each panel includes an edge (16); and the panels are rotationally connected to one another at the edges (via 18) such that the panels can be unfolded away from one another into the open configuration and folded toward one another into the closed configuration.  Wherein each panel includes a top surface and a bottom side; each top surface provides a respective portion of the platform when the panels are in the open configuration; and each bottom side has a respective one of the edges and a respective one of the recesses.  Wherein each panel defines a respective half of the platform when the panels are in the open configuration; and each recess defines a respective half of the enclosure when the panels are in the closed configuration.  
Marsilius further teaches a stage (Fig. 1), comprising: a panel (12,14); and at least one leg (20) connected to the panel; wherein the stage is configurable into an operational configuration and a portable configuration; in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance (Fig. 2, inherently).  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig 3 with all legs in the stowed configuration).  
Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson (5,029,671).  Larson teaches a stage (Fig. 1), comprising: a panel (10,11); and at least one leg (23-29) connected to the panel; wherein the stage is configurable into an operational configuration  (Fig. 1) and a portable configuration (Fig. 4); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance (Fig. 4, inherently via handles 38).  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig. 2).  
Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (2,851,311). Gibbs teaches a stage (Fig. 1), comprising: a panel (19); and at least one leg (11) connected to the panel; wherein the stage is configurable into an operational configuration (Fig. 1, see person standing on platform) and a portable configuration (Fig. 1, see person carrying platform); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance.  Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (2019/0053885). Flynn teaches a stage (Fig. 1), comprising: a panel (10,20); and at least one leg (40,50) connected to the panel; wherein the stage is configurable into an operational configuration (Fig. 1) and a portable configuration (Fig. 5); in the operational configuration, the panel provides a platform occupiable by a plurality of persons simultaneously (e.g. two people could work with two small pets on each half) and the leg supports the platform when occupied by the persons; and in the portable configuration, the stage can be carried by one of the persons individually without assistance.  Wherein the stage is convertible from the operational configuration to the portable configuration by the one of the persons individually without assistance.  Wherein in the operational configuration, the panel is in a platform configuration in which the panel provides the platform, and the leg is in a support configuration in which the leg extends from the platform; and in the portable configuration, the panel is in a closed configuration in which the panel does not provide the platform, and the leg is in a stowed configuration in which the leg does not extend from the platform.  Wherein the operational configuration is a first operational configuration and the stage is configurable into a second operational configuration; and in the second operational configuration, the panel is in the platform configuration and the leg is in the stowed configuration (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (2019/0053885).  As stated above, Flynn teaches the limitations of claim 10, including a platform with panels and legs.  Flynn further teaches that the platform is substantially square; the panel includes first and second halves that are foldably connected to one another at a midline of the panel such that they are foldable toward one another and unfoldable away from one another; in the platform configuration, the halves are fully unfolded; in the closed configuration the halves are fully folded; the at least one leg includes five legs; when the stage is in the operational configuration, one of the legs  (50) supports a middle area of the platform and each of the remaining legs (40) supports a respective corner area of the platform; and when the stage is in the portable configuration, the legs are fully enclosed by the halves.   For claim 14, Flynn fails to specifically teach that the platform has a surface area of at least 16 square feet. It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by making the platform at least 16 square feet, depending on the desired need of the person using the stage, e.g. the type of animal to be placed thereon, etc.
For claim 16, Flynn fails to specifically teach that t the stage weighs less than 20 pounds; and in the operational configuration, the stage supports a weight load on the platform of at least 50 pounds per square foot.   It would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by making it so the stage weighs less than 20 pounds; and in the operational configuration, the stage supports a weight load on the platform of at least 50 pounds per square foot, depending on the desired need of the person using the stage, e.g. the type of animal to be placed thereon and the type of person transporting it, etc.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Flynn (2019/0053885) as applied to claims 14 and 16 above, and further in view of Miller et al (6,705,234).    As stated above, Flynn teaches the limitations of claim 14, including a stage with first and second halves.  Flynn also teaches handles (60) to help carry the stage. For claim 15, Flynn fails to teach a shoulder strap. Miller teaches a should strap (131) extending from the first end of the midline of the stage to the second end of the midline (Figure 9); and when the stage is in the portable configuration, the stage is carryable by the one of the persons by use of the shoulder strap.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stage of Flynn by adding a shoulder strap, such as is taught by Miller, in place of or in addition to the handles, to provide a means to carry the folded stage via one’s shoulder.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crowell (7,370,908). Crowell teaches a stage (Fig. 1 and annotated figure below) having a first stage having a platform (7,5,9) defining a plane, the first stage platform having an edge (straight edge of 5) defining an intersection of the first stage plane and a boundary perpendicular to the first stage plane, the first stage having a leg (15) extending from the first stage platform such that a distal portion of the first stage leg crosses the first stage boundary (see Fig. 7).  For claim 17, Crowell fails to teach a second stage.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. Therefore, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second stage with the first stage, to provide an additional horizontal surface for sitting or as a workspace.  When combined, the second stage has a platform (7,5,9) defining a plane, the second stage platform having an edge (straight edge of 5) defining an intersection of the second stage plane and a boundary perpendicular to the second stage plane, the second stage having a leg (15) extending from the second stage platform such that a distal portion of the second stage leg crosses the second stage boundary (see Fig. 7); wherein when the edges are aligned, the first stage leg crosses the second stage boundary without interfering with the second stage leg (see annotated figure below), the second stage leg crosses the first stage boundary without interfering with the first stage leg, and the two platforms define the performance area.  
For claim 18, Crowell, modified, further teaches that the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the platforms; with respect to the line, the areas are symmetrically opposite one another on the platforms and the legs are positioned asymmetrically opposite one another under the platforms; and the asymmetrical positioning of the legs causes the non-interference of the legs (see annotated figure below).  
For claim 19, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, it would have also been obvious to add a third and fourth stage to the assembly to provide additional horizontal surfaces for sitting or as a workspace.  The third stage having a platform (7,5,9) defining a plane, the third stage platform having a first edge (edge of 5) defining an intersection of the third stage plane and a first boundary perpendicular to the third stage plane, the third stage platform having a second edge (edge of 7) defining an intersection of the third stage plane and a second boundary perpendicular to the third stage plane and to the first third stage boundary, the third stage having a leg (15) extending from the third stage platform such that a distal portion of the third stage leg crosses the first third stage boundary; a fourth stage (7,5,9) having a platform defining a plane, the fourth stage platform having a first edge (edge of 5) defining an intersection of the fourth stage plane and a first boundary perpendicular to the fourth stage plane, the fourth stage platform having a second edge (edge of 7) defining an intersection of the fourth of the fourth stage plane and a second boundary perpendicular to the fourth stage plane and to the first fourth stage boundary, the fourth stage having a leg (15) extending from the fourth stage platform such that a distal portion of the fourth stage leg crosses the first fourth stage boundary; wherein the first stage platform edge is a first edge of the first stage platform, and the first stage boundary is a first boundary perpendicular to the first stage plane, and the first stage platform further has a second edge defining an intersection of the first stage plane and a second boundary perpendicular to the first stage plane and to the first stage boundary; the second stage platform edge is a first edge of the second stage platform, and the second stage boundary is a first boundary perpendicular to the second stage plane, and the second stage platform further has a second edge defining an intersection of the second stage plane and a second boundary perpendicular to the second stage plane and to the first second stage boundary; when the first stage platform first edge is aligned with the second stage platform first edge, and the second stage platform second edge is aligned with the third stage platform second edge, and the third stage platform first edge is aligned with the fourth stage platform first edge, and the fourth stage platform second edge is aligned with the first stage platform second edge, none of the legs interfere with any of the other legs.  

    PNG
    media_image1.png
    698
    564
    media_image1.png
    Greyscale


For claim 20, Crowell, modified further teaches that the first stage leg supports an area of the first stage platform; the second stage leg supports an area of the second stage platform; the third stage leg supports an area of the third stage platform; the fourth stage leg supports an area of the fourth stage platform; the areas are substantially similar in size; the alignment of the edges defines a line between the first and second platforms, a line between the second and third platforms, a line between the third and fourth platforms, and a line between the fourth and first platforms; with respect to each line, the areas of the platforms on either side of the respective line are symmetrically opposite one another on the platforms on either side of the respective line and the legs of the stages on either side of the respective line are positioned asymmetrically opposite one another under the platforms on either side of the respective line; and the asymmetrical positioning of the legs causes the non-interference of the legs.   

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
October 17, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637